

117 HR 1347 IH: Eric Garner Excessive Use of Force Prevention Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1347IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Mr. Jeffries (for himself, Ms. Barragán, Mrs. Beatty, Mr. Beyer, Mr. Bishop of Georgia, Ms. Blunt Rochester, Mr. Carson, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Danny K. Davis of Illinois, Ms. DeGette, Mrs. Demings, Ms. Escobar, Mr. Espaillat, Mr. Horsford, Ms. Jayapal, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Mr. Sean Patrick Maloney of New York, Mr. Meeks, Ms. Meng, Ms. Moore of Wisconsin, Ms. Norton, Mr. Pocan, Miss Rice of New York, Mr. Rush, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Ms. Sewell, Mr. Suozzi, Mr. Swalwell, Mr. Trone, Mrs. Watson Coleman, Mr. Welch, Mr. Kim of New Jersey, Mr. Lieu, Mr. Neguse, Ms. Eshoo, Mr. Crow, Mr. Jones, Mr. Schneider, Mrs. Trahan, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cohen, Mr. Deutch, Ms. Lee of California, Mr. Lynch, Mr. David Scott of Georgia, Ms. Wasserman Schultz, Ms. Jackson Lee, Mr. Aguilar, Mr. Michael F. Doyle of Pennsylvania, Mr. Blumenauer, Mr. Hastings, Mr. Sherman, Mr. Thompson of Mississippi, Mr. Brown, Mr. Casten, Mr. McNerney, Mr. Raskin, Ms. Bass, Mr. Smith of Washington, Ms. Newman, Mrs. McBath, Ms. Lois Frankel of Florida, Mr. Soto, Ms. Williams of Georgia, Mrs. Carolyn B. Maloney of New York, Mr. Courtney, Mrs. Hayes, Ms. Garcia of Texas, Ms. Bourdeaux, Mr. Quigley, and Mr. Mrvan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend section 242 of title 18, United States Code, to forbid the use of chokeholds by persons subject to that provision’s prohibitions, and for other purposes.1.Short titleThis Act may be cited as the Eric Garner Excessive Use of Force Prevention Act of 2021.2.Chokeholds as civil rights violationsSection 242 of title 18, United States Code, is amended by adding at the end the following: For the purposes of this section, the application of any pressure to the throat or windpipe, use of maneuvers that restrict blood or oxygen flow to the brain, or carotid artery restraints which prevent or hinder breathing or reduce intake of air is a punishment, pain, or penalty..